—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered June 10, 1997, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. In close spatial and temporal proximity to a reported burglary, the police observed defendant, who matched a detailed description of the suspect and was riding the stolen bike, described in the transmission, against traffic. This provided reasonable suspicion to stop defendant (Matter of Richard E., 273 AD2d 32). The prompt showup was not conducted in an unduly suggestive manner (see, People v Duuvon, 77 NY2d 541, 544-545; People v Velez, 254 AD2d 47, lv denied 92 NY2d 1040).
Defendant was properly adjudicated a persistent violent felony offender. Defendant waived any challenge to his 1991 conviction, which served as the basis for his adjudication as a second felony offender in 1993 (People v Ennis, 261 AD2d 332, lv denied 93 NY2d 1017). The voluntariness of defendant’s 1993 plea is established by the allocution, which further does not suggest that he had a viable intoxication defense (see, People v Toxey, 86 NY2d 725; People v Wheeler, 251 AD2d 86, lv denied 92 NY2d 931).
Defendant’s sentence, the minimum permitted by law for a persistent violent felony offender, was not unconstitutional as *13applied (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950). Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Rubin, JJ.